Case 1:18-cv-03776-RLY-DLP Document 17 Filed 01/25/19 Page 1 of 2 PageID #: 118



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 DENNIS TOOLEY,                            )
 an individual,                            )
                                           ) CASE NO.: 1:18-cv-03776-RLY-DLP
               Plaintiff,                  )
 vs.                                       )
                                           )
 S & L PROPERTIES GREENWOOD, LLC,          )
 a Wisconsin Limited Liability Company,    )
                                           )
               Defendant.                  )
 _________________________________________ )

             NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

        Plaintiff pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, hereby

 dismisses this action in its entirety without prejudice.


                                        Respectfully Submitted,

                                        By: /s/ Louis Mussman
                                             Louis I. Mussman, Esq.
                                             Bar No. 597155
                                             Ku & Mussman, P.A.
                                             18501 Pines Blvd, Suite 209-A
                                             Pembroke Pines, FL 33029
                                             Tel: (305) 891-1322
                                             Fax: (305) 891-4512
                                             Louis@KuMussman.com

                                             and

                                             Eric C. Bohnet, Esq.
                                             Attorney No. 24761-84
                                             Attorney at Law
                                             6617 Southern Cross Drive
                                             Indianapolis, Indiana 46237
                                             Tel: (317) 750-8503
                                             ebohnet@gmail.com



                                                   1
Case 1:18-cv-03776-RLY-DLP Document 17 Filed 01/25/19 Page 2 of 2 PageID #: 119




                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 25th day of January, 2019, I electronically filed the

 foregoing with the Clerk of Court using the CM/ECF system, and a true and correct copy of the

 foregoing has been furnished by U.S. Mail to:

 Candace Bankovich
 Celia M. Pauli
 Lewis Wagner, LLP
 501 Indiana Avenue, Suite 200
 Indianapolis, IN 46202-6150

 Meg Vergeront
 Stafford Rosenbaum LLP
 222 West Washington Avenue, Suite 900
 Post Office Box 1784
 Madison, Wisconsin 53701-1784

                                       By: /s/ Louis Mussman
                                              Louis I. Mussman, Esq.




                                                 2
